Exhibit 10.1

REPORTING EXTENSION AGREEMENT

This REPORTING EXTENSION AGREEMENT (this “Agreement”), is dated as of March 22,
2018 (the “Effective Date”), by and among WAGEWORKS, INC., a Delaware
corporation (the “Borrower”), the several financial institutions from time to
time party to the Credit Agreement (as defined below) as lenders (the
“Lenders”), and MUFG UNION BANK, N.A., as administrative agent for the Lenders
(in such capacity, the “Agent”) and as Swing Line Lender and L/C Issuer.

BACKGROUND

A. Borrower, Lenders and Agent are parties to the Second Amended and Restated
Credit Agreement, dated as of April 4, 2017, as amended, modified, supplemented,
extended or restated from time to time (collectively, the “Credit Agreement”),
pursuant to which the Lenders have agreed, subject to and on the terms and
conditions set forth therein, to make certain loans and other credit
accommodations to or for the benefit of Borrower.

B. On or prior to March 23, 2018, Borrower is required to deliver to Agent and
the Lenders: (i) pursuant to Section 7.01(a) of the Credit Agreement, Borrower’s
audited consolidated financial statements for the fiscal year ending
December 31, 2017 (“FYE 2017 Audited Financial Statements”); and (ii) pursuant
to Section 7.02(a) of the Credit Agreement, a Compliance Certificate (“FYE 2017
Compliance Certificate”).

C. On or prior to May 15, 2018, Borrower is required to deliver to Agent and the
Lenders: (i) pursuant to Section 7.01(b) of the Credit Agreement, Borrower’s
unaudited consolidated financial statements for the fiscal quarter ending
March 31, 2018 (“FY 2018 First Quarter Financial Statements” and together with
the FYE 2017 Audited Financial Statements, the “Outstanding Financials”); and
(ii) pursuant to Section 7.02(a) of the Credit Agreement, a Compliance
Certificate (“FY 2018 First Quarter Compliance Certificate” and together with
the FYE 2017 Compliance Certificate, the “Outstanding Compliance Certificates”).

D. On March 9, 2018, Borrower delivered to Agent and the Lenders, Borrower’s
unaudited consolidated balance sheet as at the end of Borrower’s fiscal year
ending December 31, 2017, and the related unaudited consolidated statements of
income or operations, retained earnings, changes in stockholders’ equity and
cash flows for such fiscal year, setting forth in each case in comparative form
the figures for the previous fiscal year, all in reasonable detail and prepared
in accordance with GAAP, subject only to audit adjustments and the absence of
footnotes (the “FYE 2017 Internally Prepared Financial Statements”).

E. Borrower has delivered to Agent and the Lenders notice pursuant to a letter
dated March 13, 2018, regarding its inability to comply with, and intent not to
comply with, the foregoing reporting requirements of Sections 7.01 and 7.02 of
the Credit Agreement with respect to the Outstanding Financials and the
Outstanding Compliance Certificates, and Borrower has requested that Agent and
Lenders extend the dates by which delivery of the Outstanding Financial
Statements and the Outstanding Compliance Certificates is required under the
Credit Agreement as set forth herein.

F. While they under no obligation to do so, the Requisite Lenders party hereto
and Agent, are willing to extend such reporting deadlines under the Credit
Agreement on and subject to the terms and conditions set forth herein.



--------------------------------------------------------------------------------

AGREEMENT

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Incorporation of Recitals: Definitions. Each of the above recitals is
incorporated herein as true and correct and is relied upon by Agent and each
Lender in agreeing to the terms of this Agreement. Any capitalized term used but
not defined herein shall have the meaning ascribed thereto in the Credit
Agreement.

2. Limited Extension. Subject to the satisfaction of each of the conditions set
forth herein, Agent and Lenders hereby extend the dates by which delivery of the
Outstanding Financial Statements and the Outstanding Compliance Certificates is
required to June 30, 2018 (or if earlier, five (5) Business Days after the date
filed with the SEC) (“Extended Delivery Date”). Without limiting the conditions
set forth in Section 5 below, the extension set forth above is subject to
compliance by the Borrower with the following covenants:

 

  a. by no later than March 19, 2018, Borrower shall deliver to Agent and the
Lenders, a Compliance Certificate for the fiscal year ending December 31, 2017
corresponding to the FYE 2017 Internally Prepared Financial Statements;

 

  b. by no later than May 15, 2018, Borrower shall deliver to Agent, Borrower’s
draft consolidated balance sheet as at the end of Borrower’s fiscal quarter
ending March 31, 2018, and the related draft consolidated statements of income
or operations, for such fiscal quarter and the portion of Borrower’s fiscal year
then ended, and the related consolidated statements of changes in stockholders’
equity, and cash flows for the portion of Borrower’s fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail (the “FY 2018
First Quarter Internally Prepared Financial Statements”) together with a
corresponding Compliance Certificate for the fiscal quarter ending March 31,
2018;

 

  c. by no later than the Extended Delivery Date, Borrower shall have (i) filed
with the SEC, and delivered to Agent and the Lenders, Borrower’s Form 10-K
Annual Report for the fiscal year ending December 31, 2017 (the “FYE 2017 10-K”)
and Borrower’s Form 10-Q Quarterly Report for the fiscal quarter ending
March 31, 2018 (the “FY 2018 First Quarter 10-Q” and together with the FYE 2017
10-K, the “Outstanding SEC Reports”), and (ii) delivered to Agent and the
Lenders the Outstanding Financial Statements and Outstanding Compliance
Certificates;

 

  d. Borrower shall promptly report to Agent any findings in the preparation of
the FYE 2017 Audited Financial Statements which are materially different than as
reported in the FYE 2017 Internally Prepared Financial Statements; and

 

  e. there shall be no material difference, as determined by Agent in its good
faith business judgment, between the FYE 2017 Internally Prepared Financial
Statements and the audited FYE 2017 Audited Financial Statements.

 

2



--------------------------------------------------------------------------------

3. Event of Default. Failure to deliver the Outstanding Financial Statements,
Outstanding Compliance Certificate, and as-filed Outstanding SEC Reports by the
Extended Delivery Date and/or any failure to comply with any of the covenants in
Section 2 hereof shall result in an immediate Event of Default without the
benefit of any cure or grace period.

4. Representations and Warranties. Borrower represents and warrants to, and
covenants and agrees for the benefit of, Agent and each Lender that:

a. All of the representations and warranties of Borrower set forth in the Credit
Agreement and each other Loan Document to which Borrower is a party were true
and correct as of the date originally made, and are true and correct in all
material respects as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct in all material respects as of such earlier date);
provided that the foregoing materiality qualifications shall not apply to any
representations or warranties that are qualified by materiality in the text
thereof, which representations and warranties shall be true in all respects;

b. Borrower has the power and authority to execute this Agreement, and the
execution, delivery, and performance by Borrower of this Agreement and the other
documents, instruments and agreements to which Borrower is a party delivered or
to be delivered in connection herewith (i) are within the corporate powers of
Borrower and have been duly authorized by all necessary corporate action on the
part of Borrower, (ii) do not require any approval or consent of any
Governmental Authority or any other third party consent, except those which have
been duly obtained and are in full force and effect and those the failure of
which to obtain could not be reasonably expected to have a Material Adverse
Effect, (iii) do not and will not conflict with or violate any applicable Law or
Borrower’s Organization Documents, (iv) do not result in any breach of or
constitute a default under any Contractual Obligation to which Borrower is a
party, and (v) do not result in or require the creation or imposition of any
Lien upon any of the assets or properties of Borrower or any of its
Subsidiaries;

c. This Agreement and the other certificates, instruments, documents and
agreements delivered or to be delivered by Borrower in connection herewith have
been duly executed and delivered by Borrower and constitute the legal, valid,
and binding obligation of Borrower, enforceable against Borrower in accordance
with their respective terms, except to the extent that (i) enforcement may be
limited by Debtor Relief Law, (ii) enforcement may be subject to general
principles of equity, and (iii) the availability of the remedies of specific
performance and injunctive relief may be subject to the discretion of the court
before which any proceedings for such remedies may be brought;

d. No event has occurred or failed to occur, and after and as a result of giving
effect to this Agreement will occur, that is, or, with notice or lapse of time
or both would constitute, a Default, an Event of Default, or a breach or failure
of any condition under any Loan Document;

e. As of the date hereof, Borrower has no Material Subsidiaries, or Subsidiaries
that are required to be designated as Material Subsidiaries under the Loan
Documents; and

f. After and as a result of giving effect to this Agreement, Borrower has no
offset, defense, claim, counterclaim, dispute or disagreement of any kind or
nature whatsoever with respect to Agent or any Lender or with respect to its
liabilities, obligations and indebtedness arising under or in connection with
the Credit Agreement or any of the other Loan Documents.

5. Conditions Precedent. Borrower understands that this Agreement shall not be
effective and shall have no force or effect until each of the following
conditions precedent has been satisfied, or waived in writing by Agent (in
Agent’s sole discretion):

 

  a. Borrower shall have duly executed and delivered to Agent and each Lender
this Agreement;

 

3



--------------------------------------------------------------------------------

  b. The representations and warranties of Borrower under the Credit Agreement,
the other Loan Documents and this Agreement, as applicable, shall be true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier
date); provided that the foregoing materiality qualifications shall not apply to
any representations or warranties that are qualified by materiality in the text
thereof, which representations and warranties shall be true in all respects;

 

  c. Agent shall have received, in immediately available funds, all
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
costs) incurred by Agent in connection with this Agreement and the transactions
contemplated hereby and invoiced to Borrower prior to the date on which this
Agreement is otherwise to become effective; provided that the failure to invoice
any such amounts to Borrower prior to such date shall not preclude Agent from
seeking reimbursement of such amounts, or excuse any Loan Party from paying or
reimbursing such amounts, following the effective date of this Agreement; and

 

  d. Agent shall have received such other documents, and completion of such
other matters, as Agent may reasonably deem necessary or appropriate in
connection with this Agreement.

6. Ratification and Confirmation of Loan Documents. Except as expressly set
forth in Section 2 hereof, the execution, delivery, and performance of this
Agreement shall not alter, modify, amend, or in any way affect any of the terms,
conditions, obligations, covenants, or agreements contained in the Credit
Agreement or any other Loan Document, and shall not operate as a waiver of any
right, power, or remedy of Agent or any Lender under the Credit Agreement or any
other Loan Document. The Credit Agreement, all promissory notes, guaranties,
security agreements, and all other instruments, documents and agreements entered
into in connection with the Credit Agreement and each other Loan Document shall
be and remain in full force and effect in accordance with their respective terms
and hereby are ratified, reaffirmed and confirmed by Borrower in all respects.

7. No Waivers. The extension and agreements set forth herein shall be limited
precisely as written and shall not be deemed to be an extension or an agreement
to any other act by Borrower which is prohibited by the Credit Agreement. This
Agreement: (a) except as specifically provided in Section 2 above, in no way
shall be deemed to be a consent or an agreement on the part of Agent or any
Lender to waive any covenant, liability or obligation of Borrower, any Guarantor
or any third party or to waive any right, power, or remedy of Agent or any
Lender; (b) in no way shall be deemed to imply a willingness on the part of
Agent or any Lender to grant any similar or other future waivers or to agree to
any future consents, amendments or modifications to any of the terms and
conditions of the Credit Agreement or the other Loan Documents; (c) shall not in
any way, prejudice, limit, impair or otherwise affect any rights or remedies of
Agent or any Lender under the Credit Agreement or any of the other Loan
Documents, including, without limitation, Agent’s or any Lender’s right to
demand strict performance of each Loan Party’s liabilities and obligations to
Agent and the Lenders and the Obligations under the Loan Documents at all times;
(d) in no way shall obligate Agent or any Lender to make any future amendments,
waivers, consents or modifications to the Credit Agreement or any other Loan
Document; and (e) is not a continuing waiver with respect to any failure to
perform any Obligation. Borrower acknowledges and agrees that: (i) except as
expressly set forth herein, the Credit Agreement has not been amended or
modified in any way by this Agreement, (ii) neither Agent nor any Lender waives
any failure by Borrower to perform its Obligations under the Credit Agreement or
any of the other Loan Documents after giving effect to the extension provided
herein, and (iii) Agent and each Lender is relying upon

 

4



--------------------------------------------------------------------------------

Borrower’s representations, warranties and agreements, as set forth herein and
in the Loan Documents in entering into this Agreement. Nothing in this Agreement
shall constitute a satisfaction of Borrower’s Obligations. This Agreement shall
be deemed to be one of the Loan Documents.

8. Release. Borrower hereby, for itself, its successors, heirs, executors,
administrators and assigns (each a “Releasing Party” and collectively, the
“Releasing Parties”), releases, acquits and forever discharges Agent and each
Lender, and their respective directors, officers, employees, agents, attorneys,
affiliates, successors, administrators and assigns (“Released Parties”) of and
from any and all claims, actions, causes of action, demands, rights, damages,
costs, loss of service, expenses and compensation whatsoever which any Releasing
Party might have because of anything done, omitted to be done, or allowed to be
done by any of the Released Parties and in any way arising out of or connected
with the Credit Agreement or the other Loan Documents as of the date of
execution of this Agreement, WHETHER KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN,
including, without limitation, any specific claim raised by any Releasing Party,
(the “Released Matters”). Releasing Parties each further agrees never to
commence, aid or participate in (except to the extent required by order or legal
process issued by a court or governmental agency of competent jurisdiction) any
legal action or other proceeding based in whole or in part upon the Released
Matters. In furtherance of this general release, Releasing Parties each
acknowledges and waives the benefits of California Civil Code Section 1542 (and
all similar ordinances and statutory, regulatory, or judicially created laws or
rules of any other jurisdiction), which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Releasing Parties each agree that this waiver and release is an essential and
material term of this Agreement and that the agreements in this paragraph are
intended to be in full satisfaction of any alleged injuries or damages in
connection with the Released Matters. Each of the Releasing Parties represents
and warrants that it has not purported to convey, transfer or assign any right,
title or interest in any Released Matter to any other person or entity and that
the foregoing constitutes a full and complete release of the Released Matters.
Releasing Parties each also understands that this release shall apply to all
unknown or unanticipated results of the transactions and occurrences described
above, as well as those known and anticipated. Releasing Parties each has
consulted with legal counsel prior to signing this release, or had an
opportunity to obtain such counsel and knowingly chose not to do so, and
executes such release voluntarily, with the intention of fully and finally
extinguishing all Released Matters. Notwithstanding anything in this Agreement,
Borrower does not waive any of Agent’s or any Lender’s obligations under the
terms of the Credit Agreement as amended by this Agreement.

9. Miscellaneous. Borrower acknowledges and agrees that the representations and
warranties set forth herein are material inducements to Agent and the Lenders to
deliver this Agreement. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto, and their respective
permitted successors and assigns. This Agreement and the Credit Agreement shall
be read together as one document. No course of dealing on the part of Agent, the
Lenders or any of their respective officers, nor any failure or delay in the
exercise of any right by Agent or the Lenders, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right. The failure at any time to require strict
performance by Borrower of any provision of the Loan Documents shall not affect
any right of Agent or the Lenders thereafter to demand strict compliance and
performance. Any suspension or waiver of a right must be in writing signed by an
officer of Agent and/or the Lenders, as applicable. No other Person shall be
entitled to claim any right or

 

5



--------------------------------------------------------------------------------

benefit hereunder, including, without limitation, the status of a third party
beneficiary hereunder other than Secured Parties. This Agreement shall be
governed by and construed in accordance with the laws of the State of California
without reference to conflicts of law rules. If any provision of this Agreement
or any of the other Loan Documents shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed herefrom or therefrom, as applicable, and the remaining parts
shall remain in full force as though the invalid, illegal or unenforceable
portion had never been a part hereof or thereof, as applicable. This Agreement
shall be construed without regard to any presumption or rule requiring that it
be construed against the party causing this Agreement or any part hereof to be
drafted. The headings used in this Agreement are for convenience only and shall
be disregarded in interpreting the substantive provisions of this Agreement.
This Agreement may be executed in any number of counterparts, including by
electronic or facsimile transmission, each of which when so delivered shall be
deemed an original, but all such counterparts taken together shall constitute
but one and the same instrument.

[Remainder of Page Left Blank]

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

BORROWER:

    WAGEWORKS, INC.       By:   /s/ Colm Callan         Name: Colm Callan      
  Its: CFO

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

  AGENT:     MUFG UNION BANK, N.A., as Agent       By:   /s/ J. William Bloore  
    Name:  

J. William Bloore

      Title:  

Managing Director

  LENDER:     MUFG UNION BANK, N.A., as Lender, Swing Line Lender and L/C Issuer
      By:   /s/ J. William Bloore       Name:  

J. William Bloore

      Title:  

Managing Director

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     WELLS FARGO BANK, N.A., as Lender     By:   /s/ Marisa Phan    
Name:  

Marisa Phan

    Title:  

Senior Vice President

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     SUNTRUST BANK, as Lender     By:   /s/ Min Park     Name:  

Min Park

    Title:  

Vice President

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     UMB BANK N.A., as Lender     By:   /s/ Cory Miller     Name:  

Cory Miller

    Title:  

Senior Vice President

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     KEYBANK NATIONAL ASSOCIATION, as Lender     By:   /s/ Marc Evans    
Name:  

Marc Evans

    Title:  

Vice President

[Signature Page to Reporting Extension Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Agent and the Required Lenders have caused this
Agreement to be executed as of the date first written above.

 

LENDER:     COMERICA BANK, as Lender     By:   /s/ Bradley J. Bell     Name:  

Bradley J. Bell

    Title:  

Vice President

[Signature Page to Reporting Extension Agreement]